MEMORANDUM OPINION
                                        No. 04-10-00259-CV

                                      CMH HOMES, INC.,
                 Vanderbilt Mortgage and Finance, Inc., and Bruce Robin Moore, Jr.,
                                            Appellants

                                                v.
                                           Adam PEREZ,
                                             Appellee


                    From the 229th Judicial District Court, Duval County, Texas
                                    Trial Court No. DC-09-339
                           Honorable Ana Lisa Garza, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: May 9, 2012

DISMISSED

           This matter is before us on remand from the Texas Supreme Court. See CMH Homes v.

Perez, 340 S.W.3d 444, 454 (Tex. 2011). CMH Homes, Inc. and Vanderbilt Mortgage and

Finance, Inc., have filed a motion to dismiss this proceeding. The motion contains a certificate of

service to Adam Perez and Bruce Robin Moore, Jr., who have not opposed the motion.

Therefore, we grant the motion and dismiss this proceeding. See TEX. R. APP. P. 42.1(a)(1).

                                                     PER CURIAM